Citation Nr: 1547974	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  04-38 006A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for circulatory problems of the feet and legs.



REPRESENTATION

Veteran represented by:	Harold H. Hoffman-Logsdon III, Esq.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1957 to August 1960.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  These matters were originally before the Board on appeal from May 2004 and January 2012 rating decisions of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO); the May 2004 rating decision denied service connection for circulatory problems of the feet and legs, and the January 2012 rating decision denied service connection for type II diabetes mellitus.  [In October 2008, the Board denied service connection for circulatory problems of the feet and legs.  In a November 2010 memorandum decision, the Court vacated the Board's October 2008 decision with respect to this issue, and remanded the claim for readjudication consistent with the Court's memorandum decision.  In May 2011, the Board remanded that claim for additional development.]  In March 2014, the Board issued two separate decisions: the first decision denied service connection for type II diabetes mellitus, and the second decision denied service connection for circulatory problems of the feet and legs.  [Two separate Board decisions were necessary at that time because the Veteran was unrepresented for the issue of service connection for type II diabetes mellitus, and he had an attorney representing him only for the issue of service connection for circulatory problems of the feet and legs.  See BVA Directive 8430, ¶ 14(c)(11).]  The Veteran appealed both March 2014 decisions to the Court.  In March 2015, the Court issued an order that vacated both March 2014 Board decisions, and remanded the matters on appeal for readjudication consistent with the instructions outlined in a March 2015 Joint Motion for Remand (Joint Motion) by the parties.

In April 2015, the Veteran submitted a VA Form 21-22a appointing a new attorney as his representative for both issues, which has resulted in the current merged appeal (as noted on the title page).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

In a March 2014 decision, the Board denied service connection for type II diabetes mellitus, finding in essence that such disability was not incurred in service or in the first post-service year, and that the preponderance of the evidence was against a finding that the Veteran's current type II diabetes mellitus was related to his service.  In making this determination, the Board relied in pertinent part on a September 2011 VA diabetes examination report, wherein the VA examiner noted that the Veteran was diagnosed with diabetes in 1985 "which is 20 years after his [service] discharge in 1960."  However, as outlined in the March 2015 Joint Motion, this September 2011 VA examination report was deficient in the following ways: the report did not contain a detailed history or etiology of the Veteran's type II diabetes mellitus; the report did not appear to be based on the Veteran's medical history, as the examiner noted that the "C-file was not presented for review"; the report was at times inconsistent with the other evidence of record, as the examiner found no conditions secondary to type II diabetes mellitus while other evidence of record indicated circulatory and neurological conditions secondary to type II diabetes mellitus; and the examiner did not provide a medical nexus opinion as to whether the Veteran's type II diabetes mellitus was related to any event, injury, or disease in service.  In light of the inadequacies of this September 2011 VA examination, a new examination is necessary.

As noted in the March 2015 Joint Motion, the claim for service connection for circulatory problems of the feet and legs is inextricably intertwined with the claim for service connection for type II diabetes mellitus being remanded, and appellate consideration of the circulatory problems of the feet and legs claim must be deferred pending resolution of the type II diabetes mellitus claim.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for a diabetes examination of the Veteran to ascertain the nature and likely etiology of his current type II diabetes mellitus.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must identify the most likely etiology for the Veteran's type II diabetes mellitus.  Specifically, the examiner must opine as to whether it is at least as likely as not (a 50% or better probability) that such disability is related to any event, injury or disease in service, to include treatment for poor circulation in service.

The examiner must provide a detailed history or etiology and explain the rationale for all opinions, citing to relevant service treatment records, supporting factual data, medical literature, and prior medical opinions, as appropriate.

2.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim for service connection for type II diabetes mellitus, followed by the claim for service connection for circulatory problems of the feet and legs (after any further development indicated and in light of the determination made on the type II diabetes mellitus issue).  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

